United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Bentonville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Richard A. Daniels, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1514
Issued: January 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 13, 2016 appellant, through his representative, filed a timely appeal from a
July 6, 2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As
more than 180 days elapsed from OWCP’s last merit decision, dated August 8, 2014 to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to consider the merits of the claim.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the
Board’s June 23, 2014 decision are incorporated herein by reference. The relevant facts follow.
On September 20, 2003 appellant, then a 55-year-old transportation security screener,
sustained a work-related injury attempting to move a bag, weighing between 30 and 40 pounds,
onto a conveyor belt. OWCP accepted her claim for aggravation of cervical degenerative disc
disease, cervical intervertebral disc displacement, and dysphagia. On December 22, 2003
appellant underwent a C6-7 anterior cervical discectomy and fusion. OWCP placed her on the
periodic compensation rolls, effective January 25, 2004. By decision dated November 29, 2005,
OWCP adjusted appellant’s wage-loss compensation based on his ability to earn $371.20 per
week in the constructed position of general office clerk, effective December 25, 2005.
On June 5, 2012 OWCP granted appellant seven percent permanent impairment of the
left upper extremity brachial plexus impairment pursuant to the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). It
based the schedule award on the March 2, 2012 report of Dr. Joseph M. Ricciardi, a Boardcertified orthopedic surgeon and OWCP referral physician. Appellant requested a hearing before
an OWCP hearing representative.
By decision dated December 12, 2012, OWCP’s hearing representative affirmed the
June 5, 2012 schedule award finding that appellant had not established that he had more than
seven percent permanent impairment of the left upper extremity.
On June 4, 2013 appellant, through her representative, requested reconsideration and
submitted an April 16, 2013 impairment rating from Dr. Nicholas Diamond, a pain management
specialist. Dr. Diamond found 17 percent left upper extremity impairment, and 8 percent right
upper extremity impairment due to a combination of motor and/or sensory deficits involving the
C6 and C7 nerve roots, bilaterally. He rated appellant pursuant to Proposed Table 1, Spinal
Nerve Impairment: Upper Extremity Impairments, The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the sixth edition (July/August 2009).
OWCP referred the case record to its district medical adviser (DMA), who in a July 7,
2013 report questioned the thoroughness of Dr. Diamond’s April 16, 2013 report.
In a July 17, 2013 decision, OWCP denied modification of its prior decisions. Appellant
appealed to the Board.
By decision dated June 23, 2014, the Board set aside OWCP’s July 17, 2013 decision and
remanded the case for further consideration.4 The Board found that OWCP and its medical
adviser had failed to review Dr. Diamond’s April 16, 2013 report in its entirety. Consequently,
the Board remanded the case to OWCP for proper consideration of the medical evidence of
record.

3

Docket No. 14-0426 (issued June 23, 2014).

4

Id.

2

On remand, in a July 29, 2014 report, OWCP’s medical adviser reviewed Dr. Diamond’s
entire April 16, 2013 report, along with the medical record and advised against its use for
schedule award purposes. He noted that Dr. Diamond’s examination findings were significant
for a negative Hemilte sign and that the grip strength tests were not individually reported, which
raised credibility issues. The medical adviser also commented on Dr. Diamond’s two-point
discrimination findings of nine millimeter in all digits, bilaterally. He questioned whether the socalled radicular dermatomal abnormalities were due to residuals of a cervical spine condition or
other systemic conditions or peripheral nerve entrapments. The medical adviser also indicated
that Dr. Ricciardi’s March 2, 2012 impairment rating, on which OWCP previously relied, was
technically unacceptable because he had not based his rating on The Guides Newsletter.5 He
noted that perhaps appellant should be seen by a physician who will provide an impairment
rating using The Guides Newsletter.
By decision dated August 8, 2014, OWCP denied modification of its prior decisions. It
found that Dr. Diamond’s April 16, 2013 report was insufficient to support that appellant had
more than seven percent permanent impairment of the left upper extremity. OWCP further noted
that the latest medical report was insufficient to overcome the weight of the evidence as
represented by Dr. Ricciardi’s March 2, 2012 impairment rating.
On April 7, 2016 appellant, through her representative, filed a request for reconsideration
of the August 8, 2014 decision. While acknowledging that the April 7, 2016 request was
untimely, her representative argued that further merit review was required because the DMA
questioned the validity of Dr. Diamond’s measurements and under the circumstances, OWCP
was obligated to request an explanation from Dr. Diamond or refer appellant for a second
opinion. Appellant’s representative further noted that the medical adviser suggested that
appellant be seen by another physician. Lastly, her representative argued that Dr. Diamond was
better qualified than OWCP’s medical adviser.
By decision dated July 6, 2016, OWCP denied appellant’s April 7, 2016 reconsideration
request because it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is

5

Dr. Daniel D. Zimmerman, an internist and the current DMA, previously reviewed Dr. Ricciardi’s report on
March 9, 2012, and at the time he advised OWCP that Dr. Ricciardi’s seven percent impairment rating was
acceptable under the A.M.A., Guides. The June 5, 2012 schedule award specifically referenced the DMA’s
March 9, 2012 report as a basis for the seven percent left upper extremity award.
6

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.607.

3

sought.8 OWCP will consider an untimely request for reconsideration only if the request
demonstrates “clear evidence of error” on the part of OWCP in its “most recent merit decision.”9
The request must establish on its face that such decision was erroneous.10 Where a request is
untimely and fails to present clear evidence of error, OWCP will deny the request for
reconsideration without reopening the case for a review on the merits.11
ANALYSIS
The Board finds that OWCP properly determined that appellant filed an untimely request
for reconsideration. OWCP’s last merit decision was dated August 8, 2014. It received
appellant’s request for reconsideration on April 7, 2016, which was more than one year after the
last merit decision. Because more than one year elapsed since the last merit decision, appellant’s
April 7, 2016 request for reconsideration is untimely filed.12 Consequently, appellant must
demonstrate clear evidence of error on the part of OWCP in determining that he failed to
establish more than seven percent permanent impairment of the left upper extremity.13
The Board finds that appellant has not demonstrated clear evidence of error in OWCP’s
August 8, 2014 decision. In the April 7, 2016 request for reconsideration, appellant’s
representative contended that prior to issuing its August 8, 2014 decision, OWCP should have
either sought clarification from Dr. Diamond or referred appellant for another second opinion
evaluation as recommended by the DMA.14 The Board finds that this argument does not raise a
substantial question concerning the correctness of OWCP’s August 8, 2014 decision or
demonstrate clear evidence of error. He faults OWCP for not having provided Dr. Diamond an
opportunity to explain the noted deficiencies in his April 16, 2013 report. However, it is

8

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
“received” by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
9

20 C.F.R. § 10.607(b).

10

Id. To establish clear evidence of error, a claimant must submit evidence relevant to the issue that was decided
by OWCP. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive, precise, and explicit and it
must be apparent on its face that OWCP committed an error. See Leona N. Travis, 43 ECAB 227 (1991). It is not
enough to merely show that the evidence could be construed to produce a contrary conclusion. Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant and raise a
substantial question as to the correctness of OWCP’s decision. Thankamma Mathews, 44 ECAB 765, 770 (1993).
11

20 C.F.R. § 10.608(b).

12

Id. at § 10.607(a).

13

Id. at § 10.607(b).

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6f(2)(c) (February 2013).

4

appellant’s burden of proof to establish greater improvement than that previously awarded.15
Thus, appellant has not demonstrated a clear procedural error on the part of OWCP in
determining that Dr. Diamond’s April 16, 2013 report was insufficient to warrant modification of
its June 5, 2012 schedule award for seven percent left upper extremity permanent impairment.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s April 7, 2016 request
for reconsideration was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the July 6, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 27, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See R.E., Docket No. 13-397 (issued August 12, 2013); see also J.A., Docket No. 16-1458 (issued
December 16, 2016); K.S., Docket No. 15-0741 (issued August 10, 2015).

5

